Case: 12-30176     Document: 00511977496         Page: 1     Date Filed: 09/06/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 6, 2012
                                     No. 12-30176
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FRANKIE GREEN,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 3:02-CR-30019-1


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Frankie Green has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Green has filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Green’s response. We
concur with counsel’s assessment that the appeal presents no nonfrivolous issue
for appellate review. Accordingly, counsel’s motion for leave to withdraw is

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 12-30176   Document: 00511977496   Page: 2   Date Filed: 09/06/2012

                              No. 12-30176

GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2